Citation Nr: 0411517	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for left eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to August 
1948.  The veteran was a prisoner of war (POW) of the German 
government from November 26, 1944 to May 13, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office in 
Anchorage, Alaska (RO).  

A motion to advance this case on the Board's docket, which 
was received by the Board on April 13, 2004, was granted by 
the Board on April 14, 2004, for good cause.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDING OF FACT

The veteran currently has a left eye disability that is 
related to his military service.


CONCLUSION OF LAW

A left eye disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the claim was filed in March 2000, 
pre-dating the enactment of the VCAA.  However, the claim has 
been in appellate status since January 2001.  As such, VA 
notified the claimant by a letter dated in February 2003 that 
VA would obtain all service personnel and service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records on his behalf.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The Board notes that the service medical records are 
incomplete, showing a period only from July 16 to 24, 1947.  
The appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  The veteran was afforded VA examinations in May 
2000, three examinations in June 2000, two examinations in 
November 2000, and two examinations in July 2001.  Thus, VA's 
duty to assist has been fulfilled.

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When assessing veterans' claims for service-connected 
disability compensation, the VA must give due consideration 
to the places, types, and circumstances of the veteran's 
service as shown by his service records, and other designated 
sources.  38 U.S.C.A. § 1154.  Where disability compensation 
is claimed by a former prisoner of war, omission of history 
or findings from clinical records upon repatriation is not 
determination of service connection.  Special attention will 
be given to any disability first reported after discharge, 
especially if poorly defined and not obviously of 
intercurrent origin.  The circumstances attendant upon the 
individual veteran's confinement and the duration there will 
be associated with pertinent medical principles in 
determining whether disability manifested subsequent to 
service is etiologically related to the prisoner of war 
experience.  38 C.F.R. § 3.304(e).

The veteran contends that he has a left eye disability caused 
by head trauma incurred in service when the B-17 plane he was 
piloting over Germany was shot down in November 1944.  The 
veteran was held as a German POW until the Russian army 
liberated him in May 1945.  The Board acknowledges that the 
veteran served in this capacity, and was a POW in Germany for 
the stated period.  The veteran's separation document 
(equivalent to a DD-214) shows that he received the following 
wounds in action:  facial burns; laceration of scalp; and 
flak wound upper right arm-all attributed to combat on 
November 26, 1944 in Hamm, Germany.  

The veteran served on active duty from March 1944 to August 
1948.  Service medical records reflect only a brief period of 
time in July 1947 when the veteran was treated for 
tonsillitis.  There is no other medical treatment information 
in the service medical records associated with the claims 
file.

A December 1998 magnetic resonance imaging scan showed a 
wedge-shaped area of encephalomalacic change in the left 
posterior parietal lobe consistent with an old infarction.  
The impression was characterized as a "small old left 
parietal infarct[ion]."  There are five VA and VA-consultant 
opinions associated with the claims file.  These opinions 
date between June 2000 and June of 2002.

Upon VA examination in June 2000, the veteran reported the 
occurrence of his head trauma in November 1944, and that he 
"saw red" for a period of time after the trauma occurred.  
He also reported that, among his other injuries, he had blood 
in his eyes.  The examiner noted that the veteran had 
"patchy-lacey exudiate on the eye grounds compatible with 
old retinal tears."  The examiner diagnosed the veteran as 
having "degenerative macular disease, post-traumatic, 
secondary to old blunt trauma."

A VA consultant for diseases and surgery of the retina and 
vitreous, a physician and vitreoretinal specialist, examined 
the veteran in October 2000, and found him to have visual 
acuity of 20/20 on the right and 20/40 on the left.  The 
veteran's near vision was 14/14 on the right and 14/28 on the 
left.  The physician's impression was that the veteran had 
age-related macular degeneration.  However, the physician 
also commented "[i]t is thought that the old injury may be 
involved with the lesion in the left eye."

Subsequently, the veteran was referred to another VA 
consultant for diseases and surgery of the eye in November 
2000.  This physician stated, "I need to point out that I am 
not a retinal specialist, and I am not in a position to 
second-guess [the physician and vitreoretinal specialist from 
October 2000] findings or diagnosis."  The physician then 
reported that the veteran had macular degeneration of the 
left eye, but that "I am not in a position to categorize 
[the veteran's] type of macular degeneration, but I would 
concur with [the physician and vitreoretinal specialist from 
October 2000], to whom I send patients with macular 
problems...."

This same physician examined the veteran again in July 2001.  
At this time, the veteran was again diagnosed with macular 
degeneration.  The physician stated, "[i]t is my opinion 
that [the veteran] has a mild maculopathy of one sort or 
another."  The physician opined that the condition is 
unlikely related to trauma, "[a]lthough it is impossible to 
prove beyond any doubt that the maculopathy is not related to 
the trauma, it is my opinion that the most likely cause of it 
is age-related" (underline in original).

In May 2002, the veteran was again sent to the physician and 
vitreoretinal specialist who examined him in October 2000.  
In a letter written in June 2002 after the examination, the 
veteran was found to have a visual acuity of 20/25 on the 
right eye and 20/70 on the left eye, which improved to 20/60 
with a pinhole disc.  The physician reported, "[t]he lesion 
in the left eye appears to be old, stable, and could 
certainly be secondary to old trauma."  The physician also 
reported that a relationship between the veteran's head 
trauma in November 1944 and his current problem "... is 
certainly the case."  The physician explained, "I think the 
rarefaction of the retinal pigment epithelium in the right 
eye is age related and not trauma related, but the left eye 
certainly could be trauma related."

The Board finds that although an injury to the left eye while 
in service was not documented in the available service 
medical records, such an injury is consistent with the 
circumstances of the veteran's service.  See 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.304.  Additionally, although there is 
evidence that states the veteran's current left eye disorder 
is age-related, there is medical evidence of record that 
supports the veteran's claim that his inservice injury to his 
left eye resulted in his current left eye disorder.  
Accordingly, the Board finds that the evidence is at least in 
equipoise with regard to this claim, and therefore, with 
application of the benefit of the doubt doctrine, service 
connection for a left eye disability is warranted.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for left eye disability is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



